Citation Nr: 0126222	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  01-02 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefit sought.


REMAND

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to expand upon 
the VA's duty to assist.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 (VCAA), § 4, 114 Stat. 2096, 2098-
99 (2000) (Nov. 9, 2000) (to be codified as amended at 38 
U.S.C. § 5107).  Consequently, the VA is obligated to assist 
the appellant in the development of this claim, unless there 
is no reasonable possibility that such assistance will aid in 
substantiating the claim.  See VCAA,  Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A). 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097- 
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.  

Assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements, including notification when an 
application for benefits is incomplete, notifying the 
claimant of what evidence is necessary to substantiate the 
claim and indicating whether the VA will attempt to obtain 
such evidence or if the claimant should obtain it, and, 
finally, if VA is unable to obtain this evidence, informing 
the claimant that the evidence could not be obtained, 
providing a brief explanation of the efforts made to obtain 
the evidence, and describing further action to be taken with 
respect to the claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).

According to his application for pension benefits, the 
veteran claimed that he had poor eye sight, a back condition, 
liver and kidney conditions and prostate problems.

According to a May 1999 VA general medical examination 
report, the veteran was claiming entitlement to pension on 
the basis of poor vision and painful spasms in his lower 
back.  On his substantive appeal dated in February 2001, the 
veteran claimed to be unemployable due to a nervous 
condition, foot calluses, diabetes and high blood pressure, 
conditions which were not clinically identified on the May 
1999 VA examination.  That notwithstanding, the Board 
observes that the veteran has submitted outpatient treatment 
records reflecting an assessment of diabetes.  Additionally, 
a February 2000 VA psychiatric examination report included a 
diagnosis of no specific mental disorder vs. malingering.  An 
April 2000 VA outpatient record shows diagnoses of probably 
alcohol abuse and anxiety disorder, NOS.  The medical 
evidence is conflict as to whether the veteran has a 
substance abuse induced or other psychiatric disorder.  As to 
any substance abuse disorder, the regulations provide that 
the veteran must meet the requirements for pension benefits 
independently of the substance abuse disorder, as it is 
willful misconduct.  38 C.F.R. §§ 3.301, 4.17a.  In any 
event, the record does not delineate between which symptoms 
are solely psychiatric in nature, and which are related to 
the substance abuse.  

In light of the above, the Board finds it is appropriate to 
remand the veteran's claim for further evidentiary 
development, to include obtaining a medical opinion as to 
whether the veteran is unemployable. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2001).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:   

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment from 
February 2001 to the present.  Upon 
receipt of the requested information, the 
RO should contact the identified 
facilities and request that all available 
pertinent clinical documentation be 
forwarded for incorporation into the 
record.

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim.   

2.  The veteran should be scheduled for a 
special VA psychiatric examination, the 
purpose of which is to determine the 
severity of any psychiatric impairment 
present.  The report of examination 
should provide detailed descriptions of 
all current psychiatric symptomatology 
and should diagnose all appropriate 
psychiatric pathology identified. 

It is essential that the examiner 
separate the effects of the veteran's 
polysubstance abuse disorder (i.e., 
alcohol, and/or other polysubstance abuse 
disorder) so that an appropriate 
disability rating may be assigned. 

After review of the claims file, 
including the veteran's substance abuse 
history, the examiner should render a 
medical opinion as to which of the 
veteran's symptomatology and/or social 
and occupational impairment is not 
attributable to the substance abuse.  If 
it is impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
substance abuse, the examiner should so 
indicate.  The examiner should also 
render an opinion as to what effect the 
veteran's psychiatric disability, which 
is unrelated to his substance abuse, has 
on his social and industrial 
adaptability.  

The examiner should also assign a Global 
Assessment of Functioning (GAF) score 
leaving out the effects of any alcohol or 
polysubstance abuse.  The examination 
report must include the medical rationale 
for all opinions expressed.  

3.  The RO should then refer the claims 
file to a VA physician or appropriate 
specialist.  The examiner is requested to 
review the claims folder.  Based on this 
review, the examiner is requested to 
assess the nature and severity of each 
disability (including those reported by 
the veteran- eye sight, a back condition, 
liver and kidney conditions, prostate 
problems, a nervous condition, foot 
calluses, diabetes and high blood 
pressure), and to ascertain whether the 
veteran is unable to work for pension 
purposes as a result of such 
disabilities.  

If the physician believes that another 
examination and/or further testing is 
warranted the veteran should be scheduled 
for same.  The complete rationale for all 
opinions expressed must be provided.  All 
reports should be typed.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above as well as any additional 
development warranted pursuant to the 
Veterans Claims Assistance Act of 2000, 
the RO should review the expanded record.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
non service connected pension.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the 





(CONTINUED ON NEXT PAGE)



RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	K.J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


